DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). For examination, drawings in the WIPO publication WO2020/065225A1 submitted with the application are used for understanding of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehrmann et al. (US 5,964,280, herein Wehrmann).
In regards to claim 1, Wehrmann discloses
A heat exchanger (Fig.1) comprising:
a heating body (Fig.1) constituted by a plurality of circulation plates (10 and 12) which are fitted into one another and between which there are formed spaces configured to be traversed by a fluid (Fig.1),
the heating body comprising at least one header (formed by openings 30, 32, 54, 56) which connects the spaces;
a manifold (col.3 lines 15-18, a fluid conducting fixture is connected to the connecting flange 22; col.4 lines 3-8, inlet and outlet ports are provided by tubes 60 and 70, which connect to exterior manifolds similar to the disclosed fluid conducting fixture) by which the header is connected to a circuit external to the heat exchanger,
wherein the header has a header cross section (Fig.1, cross section of the headers formed by openings 30 and 32 and by holes 54 and 56), the manifold has a manifold cross section which is different from the header cross section (Fig.1, ports 26, 60 and 72 where the manifold connects have different cross sections than the headers, thus the manifold also has a different cross section); and
an adapter (22, 50) which is interposed between the header and the manifold and which joins the header cross section to the manifold cross section (Fig.1).
In regards to claim 2, Wehrmann discloses that the adapter has a flared profile (Fig.2).
In regards to claim 4, Wehrmann discloses that the heating body comprises a first end plate (Fig.2), the adapter being an independent part having a first end secured to the first end plate (via bores 74) and a second end (upper end) secured to the manifold (Fig.1).
In regards to claim 5, Wehrmann discloses that the adapter comprises at least one bearing stop (64) which bears against the first end plate (Fig.1 and col.3 lines 65-67 and col.4 lines 1-2).
In regards to claim 7, Wehrmann discloses that the circulation plate comprises a first longitudinal end (Fig.2, 16 and 20) and a second longitudinal end (14 and 18), the circulation plate comprising at least four openings (26, 60), of which two openings (26 and 60 on one end) are provided at the first longitudinal end and two other openings (26 and 60 on the other end) are provided at the second longitudinal end (Fig.2).
In regards to claim 10, Wehrmann discloses that at least two circulation plates each comprise a bottom and a raised rim (Fig.1) which surrounds the bottom, the bottom and the raised rim of a first circulation plate (12) and the bottom and the raised rim of a second circulation plate (10) delimiting the space, the raised rim of the first circulation plate being connected in a sealed manner to the raised rim of the second circulation plate (col.4 lines 36-41).

Claims 1, 3, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denoual et al. (FR2986315, herein Denoual).
In regards to claim 1, Denoual discloses
A heat exchanger (Fig.1) comprising:
a heating body (2) constituted by a plurality of circulation plates (4, 5, 7 and 8) which are fitted into one another and between which there are formed spaces configured to be traversed by a fluid (Fig.1),
the heating body comprising at least one header (formed by openings 43-44 and 51-54) which connects the spaces;
a manifold (10, 21, 22) by which the header is connected to a circuit external to the heat exchanger,
wherein the header has a header cross section (Fig.1, cross section of the headers formed by openings 43-44 and 51-54), the manifold has a manifold cross section which is different from the header cross section (Fig.1, the manifold cross section is circular and the header cross section is oblong); and
an adapter (41, 42) which is interposed between the header and the manifold and which joins the header cross section to the manifold cross section (Fig.1).
In regards to claim 3, Denoual discloses that the heating body comprises a first end plate (top plate), the adapter being a deformation of the first end plate (Fig.1).
In regards to claim 6, Denoual discloses that the circulation plate comprises at least one opening (51, 52) which delimits the header, the opening comprising at least one edge that is straight at least in part (Figs.1 and 2).
In regards to claim 8, Denoual discloses that the manifold cross section is circular (Fig.1).
In regards to claim 9, Denoual discloses that the header cross section is oblong (Fig.1).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaldson (US 4,002,201).
In regards to claim 11, Donaldson discloses
A heat exchanger (Fig.1) comprising:
a heating body (Fig.1) constituted by a plurality of circulation plates (11, 11a) which are fitted into one another and between which there are formed first spaces configured to be traversed by a refrigerant, and second spaces configured to be traversed by a heat transfer fluid (col.4 lines 9-10), the heating body comprising at least one header (formed by inlet port 18) which connects the spaces;
a manifold (20, 20a) by which the header is connected to a circuit external to the heat exchanger,
wherein the header has a header cross section, the manifold has a manifold cross section which is different from the header cross section (Fig.1, the manifold cross section is smaller than the header cross section); and
an adapter (17) which is interposed between the header and the manifold and which joins the header cross section to the manifold cross section (Fig.1),
wherein the circulation plates have flow disruptors (41) on a bottom of each plate, which facilitate the breaking of a laminar flow of the heat transfer liquid and of the refrigerant during circulation in the respective first and second spaces (Fig.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/             Examiner, Art Unit 3763